Citation Nr: 1633209	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for right ankle traumatic arthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from two rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  A March 2009 rating decision denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  While the March 2009 rating decision discussed the severity of the Veteran's posttraumatic stress disorder, a January 2014 rating decision separately denied entitlement to a higher disability rating for posttraumatic stress disorder.  

The Board previously remanded this matter in December 2015 for additional development.  

The Veteran testified before a Decision Review Officer in February 2010 and before the undersigned during an August 2015 videoconference hearing.  Transcripts are associated with the claims file.

The issue of entitlement to an increased disability rating for diabetes mellitus was raised by the Veteran's testimony during his August 2015 videoconference hearing that his diabetes mellitus has worsened.  See August 2015 Board Hearing Transcript at 13-14.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the issue and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Right Ankle

In this case the RO never issued a statement of the case following the Veteran's timely notice of disagreement with the June 2008 rating decision, which assigned an initial 10 percent disability rating for right ankle traumatic arthritis.  See December 2008 Claim for Increased Rating and Individual Unemployability (asserting unemployability due to right ankle and posttraumatic stress disorder); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  While a March 2011 supplemental statement of the case discussed the severity of the Veteran's right ankle traumatic arthritis when addressing the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability, it did not clearly address whether a higher disability rating was warranted.

Individual Unemployability

As the Veteran has asserted that he is unemployable due in part to his right ankle traumatic arthritis and diabetes mellitus, the issues of entitlement to a higher disability rating for posttraumatic stress disorder and a total disability rating based on individual unemployability due to service-connected disability are inextricably intertwined with the appeal for a higher disability rating for right ankle traumatic arthritis and the referred issue of entitlement to a higher disability rating for diabetes mellitus.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue); 38 C.F.R. § 4.16(a) (2015).  Accordingly, they must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any evidence associated with the Veteran's vocational rehabilitation claims file since January 2006, including any independent living services documentation.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After the claim of entitlement to an increased disability rating for diabetes mellitus has been developed and adjudicated, send the Veteran and his representative a Statement of the Case that addresses the issue of entitlement to an increased disability rating for right ankle traumatic arthritis.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.

3.  Then, after conducting any additional development warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes medical evidence showing that because of his service connected disorders alone, the claimant is unable to perform all forms of substantially gainful employment that is consistent with his  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






